Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.
Claim 9 recites the limitation "the silicon alkoxides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the silicon alkoxide”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-4, 6-17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesmez (Kesmez, Effect of acid, water and alcohol ratios on sol-gel preparation of antireflective amorphous SiO2 coatings, Journal of Non-Crystalline Solids, August 2011, 357, pg. 3130-3135) in view of Hsu (US 2015/0023894).
	Regarding Claims 1-3, 6, 9, and 11-12, Kesmez teaches a method for applying a coating to a surface (2. Experimental procedure, 3rd para.), comprising the steps of: providing a reaction mixture comprising a silicon alkoxide, TEOS, and an alcohol, EtOH, the silicon alkoxide being at least partially soluble in the alcohol (2. Experimental procedure, 1st para.); adding a reaction limiting amount of water to the silicon alkoxide and alcohol, the water being at least partially miscible with the alcohol (“this acid solution was added dropwise”, 2. Experimental procedure, 1st para.); and adding an acid soluble in the alcohol, whereby silica nanofeatures are formed (“this acid solution was added dropwise”, 2. Experimental procedure 1st para., 3.1 Sol and SiO2 particle characterization); applying the coating precursor composition to a surface, and allowing the alcohol and water to evaporate and the silica nanofeatures to adhere to the surface and form a nanostructured layer on the surface (“dried in air at room temperature and then they were calcined at 450C for 30 min”, 2. Experimental procedure, 3rd para., 3.1 Sol and SiO2 particle characterization).
	Kesmez does not explicitly teach adding a reaction limiting amount of water to the silicon alkoxide and alcohol and allowing the silicon alkoxides and water to react to form silica precursor particles during an initial reaction period; preparing a coating precursor composition by adding an acid soluble in the alcohol to the reaction mixture during a second reaction period after the initial reaction period, whereby the precursor silica particles will grow to form silica nanofeatures having a major dimension that is larger than a major dimension of the silica precursor particles; however, Hsu teaches silica sols prepared from TEOS, ethanol, water, and acid catalyst wherein the method includes a two-step process as claimed.  Hsu teaches tetraethoxysilane (TEOS) and ethanol were mixed in a ratio of 1:3 
	Regarding Claim 4, Kesmez suggests H2SO4 and HCl as suitable acid catalysts.  It would have been prima facie obvious to one of ordinary skill in the art to modify the acid of Kesmez to be any of the suggested acids of the reference because they are known acid catalyst for the sol gel reaction and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the composition of Kesmez with any of the known acid catalysts. 
	Regarding Claim 7, Kesmez teaches the substrates were coated by dipping them into the SiO2 colloidal sol (2. Experimental procedure, 3rd para.).  Kesmez does not teach heating or pressurizing in the dip coating, i.e. at ambient temperature and pressure.
	Regarding Claim 8, Kesmez does not explicitly teach the claimed molar ratios; however, Hsu teaches a ratio of 1:1-5:2-10.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  
	Regarding Claim 10, Kesmez teaches reflux for 24 hours.  Kesmez does not teach continued heating after reflux, i.e. cooling the mixture to room temperature. 
	Regarding Claim 13, Kesmez teaches the coating is applied at a thickness of 80-90 nm and 120nm (3.2 Film characterization).
	Regarding Claims 14-16, Kesmez teaches the nanofeatures have particle sizes of 9, 17, 13, 40, 30, 20, 300, and 34 nm (3.1 Sol and SiO2 particle characterization).
	Regarding Claim 17, Kesmez is silent as to the size of the spaces; however, Kesmez teaches the pore size being a result effective variable which adjust the refractive index of the SiO2 films (1. Introduction 2nd para.).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the spaces of the combined references in an optimized size, as suggested in Kesmez, in order to achieve a film having a desirable refractive index and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed size.
	Regarding Claims 21-22, Kesmez teaches the silicon alkoxide/alcohol molar ratio is 1:8.84. “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).”  MPEP 2144.05 I.  It would have been prima facie obvious to one of .

Claims 5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kesmez (Kesmez, Effect of acid, water and alcohol ratios on sol-gel preparation of antireflective amorphous SiO2 coatings, Journal of Non-Crystalline Solids, August 2011, 357, pg. 3130-3135) and Hsu (US 2015/0023894) as applied to claims 1-4, 6-17, and 21-22 above, and further in view of Makita (Makita, Sol-Gel Preparation of Silica Films with Controlled Surface Morphology and Their Application to a Low Reflective Glass, Journal of Sol-Gel Science and Technology, 14, (1999), pg. 175-186) and Che (Che, The structure and morphology control of mesoporous silica under acidic conditions, Microporous and Mesoporous Materials, Vol 85, Issue 3, November 2005, pg. 207-218).
	Regarding Claims 5 and 19-20, Kesmez teaches the silicon alkoxide/alcohol molar ratio is 1:8.84.  Hsu teaches a ratio of 1:1-5.  The combined references are silent as to the shape of the nanofeatures and do not explicitly teach nanofeatures comprising spheres or rods; however, Makita teaches silica sol gel coating films for low reflection with various surface morphologies obtained by modifications of precursor ratios, solvent selection, coating conditions, and aging (4. Conclusion). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include surface morphology control, as taught in Makita, in order to obtain a film having desirable anti-reflection properties.  The combined references do not explicitly teach the morphology of the particles of silica being spheres or rods; however, Che teaches morphology control of silica under acidic conditions wherein hollow tubulars, fibers, spiral and gyroid shapes have been synthesized in acidic conditions (1. Introduction 2nd para.).  Che teaches varying temperature, acidity, synthesis time, Si/surfactant ratio, H2O/TEOS ratio, and stirring in order to achieve particles .

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kesmez (Kesmez, Effect of acid, water and alcohol ratios on sol-gel preparation of antireflective amorphous SiO2 coatings, Journal of Non-Crystalline Solids, August 2011, 357, pg. 3130-3135) and Hsu (US 2015/0023894) as applied to claims 1-4, 6-17, and 21-22 above, and further in view of Lan (Lan, Transparency and water-resistance enhancement of AR coating for the cover glass in the solar cell module, SICE Annual Conference 2014, September 2014, pg. 1413-1418).
	Regarding Claim 18, The combined references do not explicitly teach a further step of applying a hydrophobic composition to the nanostructured layer; however, Lan teaches transparency and water-resistance enhancement of anti-reflective coatings wherein a hydrophobic composition is applied to a SiO2 antireflection coating (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the coating of the combined references to include a hydrophobic treatment, as taught in Lan, in order to enhance the transparency and water-resistance of the anti-reflection coating.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.
Applicant argues the cited reference documents do not disclose anti-soiling coatings.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., anti-soiling) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In response to applicant's argument that the prior art does not recognize an anti-soiling effect, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues Kesmez combines TEOS and EtOH and then adds a mixture of both HNO3 and H2O. Applicant argues Kesmez will not produce nanofeatures and will not provide coatings with anti-soiling properties. Applicant argues the invention first adds only a reaction limiting amount of water then acid to form the desired nanofeatures. Applicant argues Kesmez describes the RMS roughness as 0.8 nm, which is quite smooth.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kesmez is not cited as to the initial addition of a reaction limiting amount of water.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., anti-soiling and/or a roughness greater than 0.8 nm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In response to applicant’s argument that Kesmez will not produce nanofeatures, Kesmez teaches silica nanoparticles which meet the claimed nanofeatures limitation.
	Applicant argues Kesmez utilizes nitric acid and the invention utilizes hydrochloric acid and can use sulfuric acid as well.  In response to applicant’s argument, in the introduction Kesmez teaches sulfuric acid and hydrochloric acid are both suitable as the catalyst.  A reference may be relied upon for 
	Applicant argues Kesmez cures the samples at 450 C for 0.5 h and the invention does not cure the coatings. In response to applicant’s argument, Claim 6 recites a heat treatment step.
	Applicant argues none of the images of Kesmez resemble the monolithic continuous coatings with well-defined features of the present invention.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific structure of the coating which distinguishes from that of Kesmez) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the structures in Hsu are capsules and not films or coatings. Applicant argues it is a different synthesis procedure.  Applicant argues Hsu goes on to add oil and surfactant as the ultimate product is microcapsules and not coatings.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Hsu will result in uniformity and not nanofeatures when the acid is added.  In response to applicant’s argument, both Kesmez and Hsu teach particle formation.  Specifically, Hsu discusses the particle size distributions in the figures.
Applicant argues the invention adds a reaction limiting amount of water. Applicant argues the present invention specifically adds only a “reaction limiting amount of water”. Applicant argues in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner notes that any claim amendments must be supported by the original disclosure.  
Applicant argues Makita employs a very different synthesis method. Applicant argues the present invention uses a single solution. Applicant argues the structures Makita are different. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Che presents completely different structures. Applicant argues Che does not synthesize films based on sol-gel. Applicant argues the present invention does not use a surfactant and does not synthesize silica nanoparticles but rather continuous fused silica nanostructured coatings. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues the synthesis of the coating reported in Lan is different than in the present invention because Lan uses a colloidal nanosphere solution. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712